Name: Commission Regulation (EEC) No 1703/85 of 20 June 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 85 Official Journal of the European Communities No L 163/19 COMMISSION REGULATION (EEC) No 1703/85 of 20 June 1985 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of butteroil set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1 886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 124, 11 . 5. 1984, p. 1 . (4) OJ No L 54, 23 . 2. 1985, p. 2. O OJ No L 142, 1 . 6 . 1983, p . 1 . M OJ No L 187, 12. 7 . 1983, p . 29 . No L 163/20 Official Journal of the European Communities 22. 6. 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3 . Country of destination Philippines 4. Stage and place of delivery cif Manila 5 . Representative of the recipient (2) (3)  6. Total quantity 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and 'PHL-35 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / MANILA' 12. Shipment period Before 31 August 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 22. 6 . 85 Official Journal of the European Communities No L 163/21 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 14 November 1984 2. Recipient UNRWA 3. Country of destination Israel 4. Stage and place of delivery cif Ashdod 5. Representative of the recipient (3) UNRWA Headquarters, attention of Mr Worm, PO box 700, A-1400 Vienna (telex 135310) 6 . Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) No L 163/22 Official Journal of the European Communities 22. 6 . 85 Description of the lot C D . 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 20 July 1984 Bolivia Free-at-destination La Paz via Antofagasta OFINAAL  Mr Luis Rios Jordan, Av. Montes 768, La Paz, Bolivia (tel . 36 40 51 ) 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Consignee (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 100 tonnes 100 tonnes To be manufactured from intervention butter German 20 kilograms 'ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' Before 31 August 198512. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 F) 22. 6 . 85 Official Journal of the European Communities No L 163/23 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient IMBEC 3 . Country of destination Mozambique 4. Stage and place of delivery cif ports Mozambique 5. Representative of the recipient (3) IMBEC, E.E., CP 4229, Maputo, destinado aos desvios no 1 25 da Empresa do Abaste ­ cimento da cidade de Maputo e no 32 da Companhia Industrial da Matola (telex 6-206 IMBEC Mo Maputo  Mozambique) 6 . Total quantity 100 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONOMICA EUROPEIA' 12 . Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (8) No L 163/24 Official Journal of the European Communities 22. 6 . 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents. (4) Commission delegate to be contacted by the successful tenderer : Thailand  Thai Military Bank Building, 9th and 10th floors, 34 Phya Thai Road, Bangkok (telex 086/2764 COMEUBK TH). (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (*) Commission delegate to be contacted by the successful tenderer : 2 Rehov Ibn Gvirol, 6 Eliahu House, 10th floor, Tel Aviv, Israel (telex 342108 DELEG II). P) Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle Colibri, Carretera de Baruta, Caracas, Venezuela (telex 26336 COMEU VC). (8) Commission delegate to be contacted by the successful tenderer : A. Marongiu, Delegado CCE NA RPM, Hotel Polana, Quarto 143, Maputo (telex 6-146 CCE MO).